Case 1:19-cv-05609-AT Document 54 Filed

USDC SDNY

 

 

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 6/11/2021
X
PINKNEWS MEDIA GROUP LTD. :
— Case No. 1:19-cv-05609-AT
Plaintiff, :
- against - :
HERE PUBLISHING INC. d/b/a PRIDE
MEDIA, OREVA CAPITAL CORP., :
ADAM LEVIN, and DOES 1-50, :
Defendants, :
X
JUDGMENT

This matter having come before the Court upon the service of a Federal Rules of Civil
Procedure ("FRCP") Rule 68 Offer of Judgment ("Offer") by Defendants Here Publishing Inc. d/b/a
Pride Media, Oreva Capital Corp, and Adam Levin (collectively, "Defendants") on May 25, 2021,
followed by Notice of Acceptance ("Acceptance") served by Plaintiff PinkNews Media Group Ltd.

("Plaintiff") on Defendants on June 8, 2021;

WHEREAS, in accordance with the terms set forth in the Offer, on May 25, 2021,
Defendants offered to allow judgment to be taken against them by Plaintiff "in the amount of
$49,998.84, inclusive of all damages, plus reasonable attorneys' fees, costs and expenses actually

incurred, to which Plaintiff may be entitled to by law, to be determined by the Court";

WHEREAS, in accordance with the terms set forth in the Acceptance, on June 8, 2021,
Plaintiff accepted Defendants' Offer by serving notice of said Acceptance on Defendants and, on

June 11, 2021, filing with the Court the Offer and Acceptance with proof of service;
Case 1:19-cv-05609-AT Document 54 Filed 06/11/21 Page 2 of 2

IT IS HEREBY ORDERED, that judgment is entered in favor of Plaintiff, PinkNews
Media Group Ltd., and against Defendants, Here Publishing Inc. d/b/a Pride Media, Oreva Capital
Corp, and Adam Levin, "in the amount of $49,998.84, inclusive of all damages, plus reasonable
attorneys' fees, costs and expenses actually incurred, to which Plaintiff may be entitled to by law, to
be determined by the Court", plus interest as follows: post-judgment interest at the applicable

statutory rate (see 28 U.S.C. § 1961) through satisfaction;

IT IS FURTHER ORDERED, that, pursuant to the Offer, Acceptance, and FRCP Rule 54,
Plaintiff be permitted to file post-judgment papers detailing its attorneys' fees, costs and expenses

actually incurred, to which Plaintiff may be entitled by law, to be determined by the Court; and

IT IS FURTHER ORDERED, that judgment shall be entered by the clerk for the total

amount as set forth and computed above.

SO ORDERED.

Dated: June 11, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge
